 

OURT

; U.S. DIST
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Pag¢ NORZAE Rg TER OF TEXAS

FIL

   

  

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

SEP 28 2020
IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TENA

 

Ss ET A re,
FORT WORTH DIVISION CLERK, U.S. DISTRICT COURT

 

Cayolina Medellin 4 ¢!S5 -05! —

 

 

 

Plaintiff's Name and ID Number

Emec Caréwel|

Place of Confinement

AMENDED COMPLAINT

CASE NO. 4:20-CV-905-P

(Clerk will assign the number)

Warden Cary 0 OX ITIZT EtTwodth. Te (31

Defendant’s Name and Address

T Anthenu

Defendant’s Name and Address

LT Atle g

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

 

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ONIT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page 2of21 PagelD 341

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis. )

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to yourimprisonment?__ YES } NG

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

ID WB w&

Approximate date of disposition:

 
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page 3of21 PagelD 342

Il, | PLACEOF PRESENT CONFINEMENT: FM C C ar<we! |

Il. © EXHAUSTION OF GRIEVANCE PROCEDURES: Due to oul SOT |
.
BN OR __YES S4no

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

Have you exhausted all steps of the institutional grievance procedures"

IV. PARTIES TO THIS SUIT:

A. Nameand address of pl laintit YU LA Meche] ie GZ ISso° (KS |
Env. Carswell FO. Bey NAST
ET booth, YD el/a7

B, Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: LOaicle \ CAM P 0. Bos a)! T
Floch “fh ThlaT Eme Carswel
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

“Total Nd FRerencé., Uiglaty 0S. Of C(msbhhihion!

iMeciteal nat FRererc € , CHUSE. ) ae QA UNUSAal Fancsia ¢
" olentanat Ut Ant Artinonu AC Cars|

< Aus) ca] mattference
ts a: Bk: acs Oo S10 (SOR Teta tick you Biel ecined you.

Defendant #3: LT Butt Eke FinvC C ars | PO. Kok
NA] FT ier

 

 

 

 

 

 

 

 

tT) “Fe ) bID 7

Briefly describe the ary or mp oe. f this defendant which you claimed harmed you.

Pe Aone.

Defendant#a: WAS Cole = Pople (Cin i-t arnoth Nar)
EMC Corse +70,O3x S087 Fadi ty ol 7

reer the act(s) or eo of this defendant which you claimed harmed you.

LUND EA Wye

Defendant #5: Ne D S ptt(head of San itect' on)
EM C CA rsudé (\

Briefly describe "Same Be of this defendant which you claimed harmed you.
VAC,

2
He DR he ot cela Dir Canaan

 

 
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page4of21 PagelD 343

V. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give

any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely, IF YOU ae THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

In reoa rtS tO "Oban Was rivalyce IN

all Clavims +hset Stands as al] Pefendank
(te, Sue. Vo Mecho linask Conct i) Incl hee
each) Vidlahaos of 6°% Amendinert ~Cruel and
Cnusuial Rinishmeat tptal lack of regia Sas

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

“puwtrds Well tare health, Mental heath.
COC Gu delineS uarere needs , Ocl, Sai'a I
Dislancang , snd hous; na Remo val oF Ki opts fo

<> Jeca link, oail Yer loal me SHAS ASE
Vi \ COU oy
VI. RELIEF Pooh OAM Y Vin ang Si Saf sou "

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or

 

 

 

 

 

 

 

on Changes pel Wet of Stahl Members , = Le
Nae

yh mnqned sah Wr reduce. Srtence , Lmed Li
TINA URE IC(LS Me_- eleas

VII. Rete AL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

UOline Medlefl ta

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

 

VII. SANCTIONS:
|
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YE NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

. Case number:

 

 

2
3. Approximate date sanctions were imposed:
4

Have the sanctions been lifted or otherwise satisfied? YES NO
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page5of21 PagelD 344

(

C. Has any court ever warned or notified you that sanctions could be imposed? YES O

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

Executed on: a LS MORO

(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

 

os LETTE

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1.

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

I understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

Tunderstand even if] am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this / « hi day of Se er 20 a O

 

(Day) (month) (year)

Fy
}
|

/)
( WMOA MUA LO

(Signature of Plaintiff)

 

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 4:20-cv- 00908. = Cbotuenao LR OP PaRP Page 6 of 21 PagelD 345
Cau SE.

Violation of 3 Ammend ment

The Veicpat AutHoR ites clid nct take the cnmates
needs Jeabeno-od Lope p LO 1DE Pan DE mic Lae
ONSL nd cd DVIDE MM /
eqeslities at met or ee “erycle ore nae Latds
ecenciy

\ Delibetate Bndf{lerence

a Ext eme pnd uD ypsty tied 2 oeeuret measules
et hece nt ; ta Ne pos ive CoVvipD-4
Clk Lves ana - at te ae Cer “s |

SRemal of of ANY TRATMENS

Le heen

4 bnnecess Sarg and Loanton, REN
Ot cae nose, [espn Le, ol
PELLOUS Mech need EBV igs Can noe
taken Ao non oo ana that LS Row Be
Wwas “Ol 15 handled ot FMC Cofeweld.

path og | pedaling ppemgn ) ere, core ed, tb pear
re same Gp iRTY € SEE 2Ma Sot 14 plus AQ
wobil@ uae moth CoviQ- 19. “G BP z

lo. Failure to allous the. inmates to pryper ty ar Pe
Of OP violates the eile Aimme Aq mer
he LAMATES cothe Unt 2 North were - Ely C

ORs 0 PDLE fo ouer fest F00M, needs ana had lodiés
bleed on henmnsél yes fed (Lea atinG on themselves.
WE Loe (og 0 Capt bu Buttee “IT :5 ABAD &nouGH THAT
You ALL. ARE ABREAT ike “woh le LT. AATTHOKY OAS brand-
ishine ire arms, tr. ANTHONY LWAS qoeng unt O cells
ln A Vt fi. shrt ap a nies th eG alefos, |
GETING Suet Poo ay Becnirs Seinch2o7 Ts" an
Ahh so. SAYLAY. And
a Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page 7of21 PagelD 346

Taunting US “gall Ate about to s€€ Lohat Tm
OL LL ODE it” :

1. No ACCESS pe Hy ADS or COM Mish a T hose

ees Db a4 stetut LON KO coelt on

a since ive were Not perm teed to

Shop. (ve nLS ost eal aver whe re

O Douwt dashing ag oe ae free vent Aue to

pu e. yer en Se ree OCCOSSLORS For Geveral
Aas ot a time ran Out of hand s00p im the
rooms.

4. Wy hot meals Lor A> AGUS apd Given sack
Neals referred b: & ANTHONY AS TB ps NAKTIES”

ON Several 0C00.351 Ehere ,was molded CAN Eh
Meéat and paw er Phat Lwere, Drown § €5dim
and hen brow rt nM (ere

e Picers atten
told ” WEE SOP be pt LS Lohat lobe Nave tp

Lue Ag LL Sarit ny PEnurgnent isa. Kasic Human
eed that & penal? nstitntion must Provide.

GQ. NOT PRovidia UG PRoPE ER PPE per LDC guidelines were
LVeN pe Ss at pl Sto £4 © members « Ln the. ot €ccery

Lory Da 59 done. OLOAL Ssutl, Lor. bein: Made.
to (work AD ee oh AOU. S Con Eon e not president
Not

eroper P PE. Self-Care is SOMELNLNG, yaks
OL DWE.

10. Dver- CPovIDING And NO Social olistancina, these

ore 4 samen te an Approx. ZxI0 Cell that

a sets bunk beds, a Ask voith, attached”
Char 2 Ane o Cockers. Theres OP pe COULol Doe
Socal Atante And. Were Fotced % Co Cue un cells

vorth (oar ive ep ir ig Boing 8 Trace ‘ana

Wer yeah : QE enle Crp O f
sites heatt ) any mates dal. cag Aa ested Yes ue
been LWwing. ! ry ty the. ,ame Celts voth |

hod be it
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page 8of21 PagelD 347

~”

Quck, inmates Johich Could ncé be moved

CUE EO OVE Cfo. Ang

Mee hove 5 LAW 0 Check fh ay AX LOL Ce beh ent CC un

‘eck that RoOUCceS Lhe ae -OFL Ak CUB f
ere tw NETI FIABLE Gog maar Needs tn ae der
to hecome Lae. ONSt Eee pele “mn Con nnb¢cn etton"
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page9of21 PagelD 348

“Vou Ure nt LS
O Bur DELcakarions, Or ¢ vents, SRR Ges
d ne, and in uma ne gots LOR pe

ot ES times, Qnd Mames 44 2videHce OF
a 3 - rt
(ee. [be at ot Nay lf MC DUI (Dev

DTTC HT En)
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page 10o0f21 PagelD 349

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

FAITH M. BLAKE,

(No. 73053-279),

LA TOYSHA GIBSON,
(No. 44161-177),
TIFFANY SNODGRASS,
(No. 20160-043),

DELISA WILLIAMS,
(No. 99950-051),
TRACIE CARTWRIGHT,
(No. 67271-019),
CRYSTAL HAMANN,
(No. 66795-380),

MEGAN SCOTT,

(No. Number),

ARIEL BISHOP,

(No. 27411-009),

TANYA TORRENCE,
(No. 57104-083),

CLARA POORBEAR,
(No. 20937-035),
GENESIS GONZALEZ,
(No. 19703-480),
JULIANA LOURDE,
(No. 28023-078),

WINDY PANZO,

(No. 15967-059),
SAMANTHA FORSYTHE,
(No. 31158-064),
ANDREA BROOKS,

(No. 28601-380),
CARRIE ALLRED,

(No. 31517-045),
ANGELA REYNOLDS,
(No. 50702-177),
VICTORIA MARTINEZ,
(No. 74453-479),

MINDY CASAS,

(No. 57122-177),

NIKKI GRAHAM,

(No. 17369-046),

60? GOD UGR UGD WOR UG UO? UG? UD UG? GD WGI UG? LOD GOD UG? 80D 60D 50D 60D UG? GOD 002 00D GR 0G2 UGD UG UGD G0 60D UGD OGD LGD UO) LOD LGD UG) LoD Uo
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page11lof21 PagelD 350

ANIKA FOLSOM,

(No. 32338-064),
ANGELA CUPIT,

(No. 49717-177),
CYNTHIA BAXTER,
(No. 04314-063),
VILLISCIA THOMAS,
(No. 18044-030),
STEPHANIE WALKER,
(No. 22305-026), |
GEORGIA GREGG,
(No. 09233-479),
DAKOTA GARMANY,
(No. 53454-074),
DESIREE WADE,

(No. 15254-028),

LAURA SHAUGER,
(No. 68517-066),

WENDY ESPINOZA,
(No. 12293-010),
TIFFANY MANKIN,
(No. 14517-078),
BARBARA COMNEHAN,
(No. 28121-045),
SHELLY MIXSON,

(No. 12079-480,

AMY TEDDER,

(No. 14975-480),

LACI LANDERS,

(No. 38956-379),
BRANDI MOORE,

(No. 37492-480),
GLORIA BELTRAN,
(No. 23013-479),

MIA MITCHELL,

(No. 26852-078),
RANEEM HOURANI-MARTINEZ,
(No. 18540-479),

KERRI KIETH,

(No. 45557-177),
CHRISTINA WILLIAMS,
(No.20552-035),
CHRYSTAL LARCADE,
(No. 10875-010),

CGD WON OR WOR WOR WOR WOR WGN WON WOR WGP WOR GG? UG Lon WOR GOD WOR GD 6G? 6G? 0G? UG? UO? UG UG COR COR 6G GOD 6GD 6G) 0G) 6GD 0GR 0G) COD 00) 0G) CGD CO 0D Can Co

to
1
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page12o0f21 PagelD 351

MARIA RENDON,
(No. 43141-308),
JESSICA CHRONISTER,
(No. 27884-064),
JESSICA HOLL,

(No. 55333-177),
PEDRA CRUZ,

(No. 34488-479),
PEGGY CHAFFIN,
(No. 70653-061),
KENDRA WARD,
(No. 53803-177),
DAVI BAILEY,

(No. 22215-040),
SHANA CASTILLO,
(No. 21287-084),
SARAH ALRED,

(No. 25514-479),
ALEXIS DuMARCE,
(No. 17635-273),
JENNIFER BARELA,
(No. 89655-051),
JENNIFER GUTRIDGE,
(No. 40307-408),
LACEY MOORE,
(No. 28516-009),
TESA KEITH,

(No. 58769-177),
ERIKE MIJAREZ,
(No. 99247-380),
CAROLINA MEDELLIN,
(No. 98155-051),
SHAWNA ENLOE,
(No. 03306-479),

AMY ROBERTSON,
(No. 12574-028),
CANDICE KLEIN,
(No. 26623-078),
YVETTE AVILA,
(No. 66447-298),
EUGENIA ROWLAND,
(No.13940-273),

UN 2? LP LLP LN LP ON UP UP LP I UN MN LP UN LN I LO LO LN ON LP UP LP UN LN MN ON LN MT LP MP LN LD LI LP LP EN LP ED
Case 4:20-cv-00905-P Document 10

CRYSTAL THOMAS,
(No. 27832-078),
KRISTINA KOEHN,

(No. 15271-062),

ROSE MYERS,

(No. 08419-063),

LAURA HERNANDEZ,
(No. 38575-379),

ASHLEY VANDENBURG,
(No. 7327-061),
VERONICA VALENZUELA,
(No. 50918-051),
CHRISTINA JUAREZ,
(No. 48416-177),
MIRANDA FOURNIER,
(No. 20566-078),

TARA CHILDRESS,

(No. 27847-045),

Filed 09/28/20 Page 13 of 21 PagelD 352

CGR UGA OG WOR U2 WOR KOR WOR UO WOR WOR UGP WON WOn 0G) 40D Won Wo
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page14of21 PagelD 353

 

 

 

 

Cy wnt}. a a
OTOP ECLE Ara Te pore DY:

 

“s
et
i
fe

 

1 50Fi

 

 

Cre Cy Nit: 5)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page 150 24 Ape 354

EO (dion Ce.
Lndikerence,

; Women Say they face COVID at Fort Worth prison eee = i Raina
StarTelegram F4. dcrth Tacas empellun
BY KALEY JOHNSON TeaLoans
AUGUST 31, 2020 05:00 AM , UPDATED AUGUST 31, 2020 03:29 PM pee

Inmates incarcerated at the only federally-run medical prison for women in the country say they have been subjected
to a “house of horror” over the past few months.

As of Tuesday, 73 women have signed onto a potential class-action suit against Federal Medical Center Carswell, its
warden and several officials and officers.

In more than 200 pages of handwritten testimony, women describe meals of rotten food, negligent medical care and
malicious treatment as COVID-19 ran through the prison.

“ : es —— psec delay satus 7 Sega aia ’ zz TR OP ge tom
While the public only hears one side of the major business (BOP and FMC Carswell), the

forgotten lives of mothers, daughters, grandmas. granddaughters, sisters all live against every
CDC guideline,” the lawsuit says.

In response to allegations of mistreatment at FMC Carswell, the Bureau of Prisons sent a statement on its general
policies for handling COVID-19. In part of the statement, the BOP said its care and treatment of inmates follows
CDC guidelines “with regard to quarantine and isolation procedures, along with providing appropriate treatment.”

The statement also said the majority of inmates who tested positive for COVID-19 are asymptomatic.

PRISON LOCKDOWN

FMC Carswell, located in northwest Fort Worth, has been a medical women’s prison since 1994. The facility, which
currently houses about 1,300 inmates, has a checkered history of accusations of sexual assault and medical neglect.
Most women are serving sentences for drug or white-collar crimes and have medical issues.

In April, a woman incarcerated at Carswell gave birth via cesarean section while on a ventilator at a hospital. Andrea
Circle Bear died on April 28. She was the first woman in BOP custody to die from coronavirus — she would not be
the last.

The description of what women at FMC Carswell have gone through for the past two months 1s based on interviews
and the more than 200 pages of written testimony from women in Unit 2 North, the first unit to be hit with COVID-

19,

On June 30, the first cases of community spread began at Carswell, according to the lawsuit and adjoining
testimony. Inmates say a member of staff on the hospital floor was the first person to bring the virus into the prison.

Most of the units in Carswell, such as 2? North, are set up inside a four-story high rise. Cells, which hold four women
in a 7-foot-by-10-foot space, are set on the perimeter of a square with a TV room in the center.

While the facility had already been on lockdown -— not allowing visitors or daily outdoor time — Carswell shut
down the commissary and all activities, For three days, women said, they did not have contact with their families.
The TVs were turned off; officers told the women news stations were airing “fake news” about the prison.

For the next four weeks, many of the women would not be able to go outside. Since the commissary was shut down,
inmates said, they also went three weeks without being able to buy items such as soap, aspirin or tampons.

The prison stopped serving hot meals. For 19 days, the women said, they received one sack of food a day — inmates
called them “bag nasties” -— which served as lunch and dinner.
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page16of21 PagelD 355

The vegetables they would give us were brown and dirty. The meat smelt old. The
muffins had mold on them. The fruit was rotten. They expected us to hold onto
the lunch meat unrefrigerated for hours and eat it for dinner. Juliana Elaine Lourde

The bag usually consisted of “eight pieces of bread, two slices of lunch meat, an apple or orange, half an onion, half
a tomato and a bag of chips,” one woman who asked to be identified by her initials M.S., wrote in her testimony,
“The vegetables were always brown and soft. My bunkie’s bag once contained a fly in the bag.”

The prison removed women from the unit who worked in sanitation or food service so they would still be able to
work. Women received cloth masks that are washed once a week, and staff put up plastic shower curtains in the
open doorway of the women’s cells, inmates said.

THREATENED BY OFFICERS

The night COVID-19 fully hit the prison. women in 2 North said they were subjected to malicious treatment from

two officers.

On June 30, women were kept in their cells for three hours, and many had to use the bathroom. Some have medical
paperwork that allows them to go to the bathroom without permission, and a group started to line up to use the
restroom. A staff member hit the panic button and said there was a riot.

Two officers, identified in the suit as Lt. Anthony and Lt. Butler, rushed to the unit. Anthony had a riot gun and
Butler carried pepper spray. Anthony waved the gun in the air and said inmates “need to stop testing him,” one
woman, Ruqayya Abdul-hakim, wrote. Another woman asked Butler what they had done wrong, and he said that
“they were breathing, and that was enough.”

Adbul-hakim wrote that the men terrified her, triggering her PTSD from a past abusive relationship.

They threatened to take our mattresses and the food from our lockers. Lt.
Anthony called us cows. Lt. Butler, in response to one of the girls asking, ‘What
did we do wrong” he said, ‘Y'all are breathing; that's wrong enough!’ Rugayya

Abdul-hakim

“| refused to move even though there was blood trickling down my legs. My clothes and linen were both blood
stained. | was so humiliated,” she wrote.

The lawsuit specifically names Butler and Anthony as defendants.

Wien asked about this incident and others specifically named in the lawsuit, the BOP said it does not comment on
pending litigation.

‘NIGHTMARISH CONDITIONS’ IN QUARANTINE

As tensions rose at the prison, COVID-19 cases did, too.

The prison started mass testing in early July. On July 6,51 women and two staff members were positive. By July 21,
510 women in the prison tested positive for the virus.

According to the lawsuit, women who tested positive were pulled from their cells and sent to a quarantine unit called
M2. They had to leave most of their items behind, which were transferred to an unlocked room where possessions

were quickly stolen.

Faith Blake, the primary plaintiff of the lawsuit, said those women who were quarantined were “treated absolutely
horribly.”
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page17of21 PagelD 356

A woman described her time in M2 in a letter to the Star-Telegram. The Star-Telegram is not using her name
because she said she feared retaliation for talking to the media.

The woman said she started showing symptoms of COVID-19 on July 10. She had a cough, shortness of breath,
could not taste or smell, and she had nasal discharge. She asked her unit manager to see a doctor, but had to wait 16

hours to be seen by medical staff or be tested.

As a sanitation worker, I did my job to not only clean but to keep staff and inmates
safe by working day and night. I feel my efforts have not been appreciated and I have

been punished for being sick. Tanya Torrence

When she tested positive, she was put in a room with six other women in M2. For six days, the woman stayed in the
same clothes. Some women in M2 had been in the same clsthes for 19 days, she said. She said two officers at M2
were “wonderful” and “kept the women calm,” and someone checked their temperature and pulse oximetry twice a

day.

But other women reported “nightmarish conditions” in their rooms. One woman, Windy Panzo, said she was placed
in aroom with 10 women and “our food is thrown in and kicked in by their feet like we’re dogs.”

Several women described difficulty getting medical care. A group of inmates had to beat on a door for 15 minutes
when a woman’s tongue swelled inside her mouth, Panzo wrote.

M.S. wrote that a woman with COVID-19 had a high fever and “staff refused to help her, so she slit her wrists
claiming she was going to die in here anyway.”

In a letter to the Star-Telegram, Joyce Godwin, a woman incarcerated at FMC Carswell,, expressed succinctly the
fear that has taken over the prison: “They call this place a hospital, but it is a house of horror.”

DEATHS AT CARSWELL

Those who tested negative remained in the unit, according to the women in 2 North, which was declared a “positive
unit” in July. Women who tested negative “were left in there to become positive,” Tara Childress told the Star-
Telegram. She, like many women, tested negative multiple times before eventually catching the virus from other

inmates.

Veronica Carrera-Perez, 40, was transferred into a cell with a woman who had already tested positive for COVID-
19, Within three days, Perez started to complain that her head hurt, she couldn’t taste anything and she was throwing
up, a woman who was recently released from Carswell told the Star-Telegram. The woman. who was released after
she completed her prison sentence, asked that her name not be used out of fear of retaliation from the BOP.

On Aug. 3, Perez died from COVID-19, four months after she applied for and was denied home confinement. In her
motion for release, she said her medical conditions consisted of shortness of breath and possibly breast cancer.

Not including Circle Bear and Perez, four other women have died from COVID-19-related causes at Carswell.

Sandra Kincaid, 69, was the second woman to die on July 14.
On July 20, 51-year-old Teresa Ely died while on a ventilator.

Wendy Campbell, 56, died on Aug. 15
Marie Neba died on Aug. 25

The BOP said in a statement that symptomatic inmates whose condition “rises to the level of acute medical care will
be transferred to a hospital setting; either at a local hospital, or at an institution’s hospital care unit, if they have

+

one,
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page18of21 PagelD 357

I’m only 28-years-old. Will I be able to go home healthy to be a mother to my kids? Or

will I die behind bars? Genesis Gonzalez
Carswell is not accredited as a hospital, so inmates are sent to a local hospital.

Carswell is not the only prison to struggle with containing the virus. Across the country, 117 people incarcerated in
federal prisons have died from COVID-19, according to the BOP’s website. FMC Fort Worth, a men’s prison, at one
point had the most cases in the country, and FCI Seagoville took that spot in July.

Kevin Ring, executive director of the criminal justice reform group FAMM, said the BOP initially treated prisons
like cruise ships — isolated from the world and COVID-19. But prisons are not islands; officers and staff come and
go, bringing and taking home the germs of the community.

“Now we’ve had a domino effect where it hits a state and it hits the prison, and once it gets into the prison, it’s
wildfire,” Ring said. “There’s no slowing it down.”

RECOVERED?

On Aug. 8, the Carswell warden declared the unit “recovered” and said no one else would be tested for the virus.
The last week of July, the commissary re-opened, women started going outside once a week and hot meals were

served again.

But women say the vinus is not over. On Aug. 25, Blake said women are still showing symptoms of COVID-19, but
they are not being tested anymore. Sandra Shoulders, who is an inmate in Unit 1 South, said 34 people were
transferred into her unit on Aug. 25 and they had not been tested.

| have never felt this helpless and insignificant in my life. The neglect that has
happened at this facility has not only put my life and other inmates in danger, but
also the staff and officers. Samantha Forsythe

In a statement, the BOP said the number of positive inmates at Carswell has dropped “as staff have diligently and
safely carried out their responsibilities in accordance with CDC guidelines.” The BOP said the prison follows CDC
guidelines on when inmates should be removed from isolation.

Women also say they still struggle with the emotional toll of the lockdown and how they were treated. Childress,
who has anxiety, has not been able to see a counselor for three months.

“They'll have people walk through the units, but that doesn’t help.” she said. “There is no psychological help or
sitting down one-on-one.”

Childress, and other women in 2 North’s lawsuit, hope to find justice for what they say has been cruel and unusual
punishment. She and Blake stressed that they need to find a lawyer who can help them file the suit as a class action.

On Aug. 24, Judge Mark Pittman ordered that the Carswell lawsuit could not be filed as a class action suit, and each
woman would need to pay a $400 filing fee and file her own lawsuit separately.

Blake and Childress said that some of them have faced retaliation for signing onto the suit.

“Anytime we try to speak up or get up, we're yanked out, we’re isolated.” Blake said. “We get put in the SHU. They
take our mattresses away from us, so we’re sleeping on metal frames. A lot of the women are scared.”

She said some of the women in the suit are being transferred to other prisons. The BOP said it has limited facility-to-
facility transfers, and other inmate movement. “We cannot prove that it’s retaliation, but it’s odd,” Blake said.
Case 4:20-cv-C

0905-P Document 10 Filed 09/28/20 Page 19 of 21 PagelD 358

|

 

 

()

Vineo oF Fletions by Ut. Antony
ana Lr. butler un housing Linit QNorrk
Couser And investigator's needed to
obtain tho Xost 0.9¢.

g

 

Cootage talked @bour.en ofiginal

 

 

Complaint.

 

@ pp Leti0Ns by Ge Ame

 

100 Loot 0

 

 

omy And Ur Butver cn houstna

 

Unt 4 SoucTH. J

 

Syorage to Sholo, vse OF Force and

 

FRacrice ot LNdvterence and CRuetty

 

Couser needed tr obtarn Cuihence

 

 

hespRe ck iS" [T9516 :

 

SHows Cepeated Aduse AIA

 

VaTTEPN Of Con Done HEenAvior by

 

EMC CARSWELL Stare MEMBERS.

 

 

er Puce ZO Fed Reiv.¥ Evidence

 

wie be reguested.

 

©)

Exhibits O% PHoAlé Con Dorn” suk

 

mitted tp Courts en. orignal

 

 

 

Complaint
Case 4:20-cv-00905-P Document 10 Filed 09/28/20 Page 20o0f21 PagelD 359

 

Phe

(DEvyhibit pS Mack thet Were |
Peovi0EO tp the inmate eS, Dee MASK

 

 
   

 

“ered | un Eayre | Ba E |
4: AD- CV- po%07-P, Mask Dp Not Meer

 

COC GuidELINES Gm 520hl member:

 

have also Sucd FMC loarswece $,

 

not PRovioinc PeoeEeR PPE GEAR _1]

 

 

fey, dict ot Peowoe it to their
Oiim St asze then how Lob Oow

 

onthe, undiffere ace Lanner

 

are the inmates.

 

 

 

 

 

 

 

 

 

 

 

 

 
                      

    

SVXAL AO LOMESIC NUAHLHON,

‘ . gNNOD LOngig ‘sa HHaTD
- 82 ee

        
  

    

AAA RE TE LEE EA)

<a eee ee ee
Eller Nemoleie hae ler meatal (ele hast (he |= ies eee)
PUTS] Fe TaPeePae| (OMEN ER eR -les esa m- Eb el pkpe le) far}

LZI9L XLUMOM |
LEILTXOG'Od
[JamsIE_ ‘1ajUa_ [eoIpay] [e1epef

(SF

Mpa OM/aro ys

 

FOREVER USA LAt(
a r *

PPL LS LPL LPP LL LS

   

  
